Citation Nr: 1742253	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  11-16 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an earlier effective date of service connection for posttraumatic stress disorder (PTSD), to include whether clear and unmistakable error (CUE) was committed in a July 1981 rating decision denying service connection for a psychiatric condition.  

2.  Entitlement to an earlier effective date of service connection for tinnitus on the basis that CUE was committed in a December 1996 rating decision. 

3.  Entitlement to service connection for ischemic heart disease (IHD). 

4.  Entitlement to an initial rating higher than 50 percent for PTSD. 

5.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Anthony H. Gemma, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2017.  A transcript is of record. 

The issues of entitlement to an earlier effective date of service connection for PTSD, a higher initial rating for PTSD, and a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A service connection claim for tinnitus had not been submitted at the time of the December 1996 rating decision. 

2.  In March 2011, the Veteran withdrew his appeal of the claim of entitlement to service connection for ischemic heart disease.


CONCLUSIONS OF LAW

1.  CUE was not committed in the December 1996 rating decision regarding service connection for tinnitus.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2017). 

2.  The criteria for withdrawal of an appeal with respect to entitlement to service connection for ischemic heart disease have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. CUE in the December 1996 Rating Decision

The Veteran seeks entitlement to an earlier effective date of service connection for tinnitus.  Specifically, he states that his October 1996 claim for an increased rating for service-connected hearing loss, which was adjudicated in a December 1996 rating decision, reasonably encompassed a claim for tinnitus.  In this regard, he cites to a November 1996 VA examination report in which the examiner diagnosed tinnitus.  He argues that the December 1996 rating decision therefore committed CUE by not addressing this claim.  For the following reasons, the Board finds that CUE was not committed in the December 1996 rating decision, and that the February 2015 effective date for the award of service connection is proper. 


A. Applicable Law

i. CUE

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, a rating decision or other decision that constitutes a reversal or revision of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A(b); 38 C.F.R. § 3.105(a).

CUE is defined as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  In order to establish CUE, the claimant must show that an "outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  In sum, CUE is the kind of error that "when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994).

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Similarly, general and unspecified allegations of error based on the failure to follow regulations, failure to satisfy due process requirements, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error" are too broad to show CUE.  See Fugo, 6 Vet. App. at 44.  

There is a three-part test to determine whether a decision must be revised or reversed based on CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied;" (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (quoting Russell, 3 Vet. App. at 313-14); Wilson v. West, 11 Vet. App. 383, 386 (1998).

ii. Effective Dates

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on a reopened claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  

Thus, once a previous rating decision has become final, the earliest effective date of service connection generally is the date of the petition to reopen rather than the date of the initial claim.  See id.  Exceptions to this rule include a later grant of service connection based in whole or in part on newly obtained service department records under certain circumstances, as provided in 38 C.F.R. § 3.156(c) (2017), and when the previous final decision is revised or reversed on the basis of CUE, as provided in 38 U.S.C.A. § 5109A(a) and 38 C.F.R. § 3.105(a).

With respect to the date of claim, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under VA law.  38 U.S.C.A. §§ 501, 5101 (West 2014); 38 C.F.R. § 3.151 (2017).  Effective prior to March 2015, VA regulation provided that any communication or action, indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155(a) (2017); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  Id.  Although this regulation is no longer extant, because it was in effect during the pendency of this appeal, it is applicable to the present case.


b. Analysis

The Veteran's October 1996 claim for an increased rating for hearing loss did not reasonably encompass any other ear condition, including tinnitus.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In this regard, the Veteran did not mention ringing in the ears, tinnitus, or other symptoms apart from hearing loss in his claim.  Rather, he stated that he "would like to reopen [his] claim for [his] continuing loss of [his] hearing," which was "severely impaired."  Service connection for hearing loss had been awarded in a March 1969 rating decision.  In light of this history, and the language used by the Veteran in the October 1996 claim, his claim is reasonably construed as only seeking entitlement to a higher rating for hearing loss.  The Board also notes that tinnitus is a separate disability under the rating schedule, and thus a claim for an increased rating for hearing loss would not in itself raise the issue of entitlement to service connection for tinnitus.  38 C.F.R. § 4.87, DC 6260 (2017).  Accordingly, the Board finds that the October 1996 claim, which only referred to "continuing loss of . . . hearing," did not reasonably raise a claim for tinnitus, but rather was limited to the issue entitlement to a higher rating for service connected hearing loss. 

While the December 1996 VA examiner diagnosed tinnitus, noting that the Veteran had constant ringing in both ears, the mere presence of medical evidence in the record does not establish intent on the part of the Veteran to seek service connection for the benefit in question.  See Brannon v. West, 12 Vet. App. 32, 34-5 (1998); see also 38 C.F.R. § 3.155 (a).  The Board also notes that a claim for tinnitus had not been submitted and denied at an earlier time to warrant consideration of the provisions of 38 C.F.R. § 3.157 (1996), which provided, in pertinent part, that a report of examination can constitute a claim in certain circumstances.  

Consequently, no clear and unmistakable error was made in the December 1996 rating decision by not addressing tinnitus, as a claim for this disability had not been submitted at the time.  By the same token, a claim for tinnitus did not remain pending since the 1996 rating decision. 

The record shows that the Veteran first submitted a service connection claim for tinnitus on February 9, 2010, more than one year after service separation.  The grant of service connection for tinnitus in the February 2011 rating decision was not based on newly obtained service department records.  Accordingly, the effective date of February 9, 2010 for the award of service connection for tinnitus is proper.  See 38 U.S.C.A. § 5100; 38 C.F.R. § 3.400.


II. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In March 2011 correspondence, the Veteran withdrew his appeal of the claim of entitlement to service connection for ischemic heart disease.  The appeal withdrawal is in writing, contains the Veteran's name and claim number, and clearly expresses his wish to withdraw the appeal.  The criteria for withdrawal of an appeal are satisfied.  Id.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

An earlier effective date for the award of service connection for tinnitus is denied.

The issue of entitlement to service connection for ischemic heart disease is dismissed.


REMAND

While the Board sincerely regrets the delay, the issues of entitlement to an earlier effective date of service connection for PTSD, to include whether CUE was committed in a July 1981 rating decision, entitlement to a higher initial rating for PTSD, and entitlement to TDIU, must be remanded for further action by the AOJ.  

The AOJ has not adjudicated the issue of whether CUE was committed in the July 1981 rating decision denying service connection for a nervous condition.  The Board may not address this issue in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As the outcome may have a significant impact on the effective date of service connection for PTSD, the Board will defer a decision on that issue as well.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991).  

Regarding the effective date of service connection for PTSD based on the date of claim, the AOJ should address whether lack of reference in an August 1981 notice letter to the Veteran's appellate rights, including via enclosure of VA Form 4107, is sufficient to establish that the RO did not follow VA's regular practices of mailing notice of appellate rights.  See 38 C.F.R. §§ 3.103, 19.25 (1980, 2017); see also Boyd v. McDonald, 27 Vet. App. 63, 71-72 (2014) (holding that under the presumption of regularity in the administrative process, it is presumed that government officials have properly discharged their duties).  

At the June 2017 hearing, the Veteran stated that he also seeks to establish entitlement to TDIU in connection with his appeal of the initial rating assigned PTSD.  See 38 C.F.R. §§ 3.340, 4.16 (2017); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Accordingly, the issue of entitlement to TDIU is also on appeal as part and parcel of the evaluation of PTSD.  See id.  On remand, the Veteran should be requested to fill out an application for TDIU (VA Form 21-8940), including his work history and educational background.  He should also be sent a section 5103(a) notice letter informing him of the requirements for establishing entitlement to TDIU.  

The fact that the Veteran is seeking TDIU for PTSD indicates that it may have worsened since the March 2015 VA examination.  Moreover, the Veteran stated at the June 2017 hearing that he continues to receive treatment for PTSD at VA.  However, VA treatment records dated since September 2015 are not in the claims file.  Accordingly, this opportunity should be taken to arrange for a new VA examination to assess the current severity of his PTSD, and to obtain his outstanding VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter notifying him of the requirements for substantiating entitlement to TDIU, and his and VA's respective responsibilities for obtaining relevant evidence. 

The Veteran should also be sent and requested to fill out an application for TDIU (VA Form 21-8940), including his work history and educational background.

2. Obtain the Veteran's outstanding VA treatment records dated since September 2015. 

3. Then, arrange for a VA examination to assess the current severity of the Veteran's PTSD and its effect on occupational functioning.  The claims file must be made available to the examiner for review.  

The examiner must provide a complete explanation in support of the findings regarding the effect of PTSD on occupational functioning.  

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the issue of entitlement to a higher initial rating for PTSD, and entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

5.  Determine whether the August 1981 notice letter informing the Veteran of the denial of service connection for a nervous condition in the July 1981 rating decision failed to notify him of his appellate rights.  In this regard, it is VA's regular practice of mailing notice of appellate rights following any adjudicative determination.  Usually, this is accomplished by enclosure of VA Form 4107 with the letter, rather than in the contents of the notice letter itself.  However, the letter does not refer to such an enclosure.  Therefore, it should be determined whether this indicates that VA did not follow its regular practice of mailing notice of appellate rights with regard to the July 1981 rating decision. 

If the AOJ determines that VA failed to notify the Veteran of his appellate rights vis-à-vis the July 1981 rating decision, thereby rendering the decision nonfinal, the RO must determine whether an earlier effective date of service connection for PTSD is warranted based on the date of claim. 

6.  Then, after completing any additional development that may be indicated, readjudicate the issue of entitlement to an earlier effective date of service connection for PTSD, to include on the basis of CUE in the July 1981 rating decision.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


